Citation Nr: 1821184	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-24 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for thyroid condition, to include Graves' disease, and if so, whether the claim may be allowed. 

2.  Entitlement to an earlier effective date prior to December 12, 2007 for grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issue of entitlement to service connection for thyroid condition, to include Graves' disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a thyroid disorder was denied by a March 1987 Board decision, and no appeal was filed for the denial.

2.  New and material evidence was received to reopen the claim for service connection for thyroid condition, to include Graves' disease.  

3.  No claim for service connection for tinnitus was received prior to December 12, 2007.  Prior decisions were based on the proper application of the law at the time and evidence and contentions as advanced. No unequivocal error has been shown.



CONCLUSIONS OF LAW

1.  Evidence received since the final March 1987 Board decision is new and material and the claim for entitlement to service connection for thyroid condition, to include Graves' disease is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for an effective date prior to December 12, 2007 for grants of service connection for tinnitus are not met.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.104(a), 3.105(a), 3.400, 20.1403.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks to reopen the claim for a thyroid disorder and an earlier effective date for his service-connected tinnitus.  The RO issued a letter which advised the Veteran of the criteria for reopening a claim in March 2012 and for the claim of entitlement to an earlier effective date in April 2016.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA and identified private clinical records are obtained and associated with the electronic claims file.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104.  

The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

For the thyroid disorder claim, the last prior final denial was in the March 1987 Board decision.  The Board denied the Veteran's claim because a review of the record did not reveal any objective evidence of any thyroid problem until 1969.  It is final because the Veteran did not appeal or otherwise contest the Board's decision.  Therefore, the Board looks to the evidence submitted since March 1987 for new and material evidence. 

Evidence received since the March 1987 Board decision is new and material and the claim for entitlement to service connection for a thyroid disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

Here, the November 2012 letter by Dr. M.N. is new and material.  In this letter, the Veteran's private doctor stated that the Veteran "has had thyroid disease since 1967."  Further, the doctor indicated that the Veteran "has a lifelong thyroid condition that started from his return from Vietnam in 1966."  This evidence is material because it is offered to support his claim for occurrence of his thyroid disorder within the presumptive period; lack of support for this element was a reason for the Board's denial of his original claim, and thus, it raises a reasonable possibility of substantiating the claim.  Therefore, the petition to reopen the claim due to new and material evidence is granted for the service connection claim for thyroid disorder.  

III.  Earlier Effective Date

The Veteran seeks an effective date prior to December 2007 for entitlement of service connection for tinnitus.  

In general, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later, unless otherwise provided.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.

The evidence of record demonstrates that the Veteran filed a claim for service connection on August 2, 1985 for the following conditions:  thyroid, regency blood flow problem to brain, depression, skin rashes, stress, fatigue, weight loss and gain, spots on eyes, arthritis, numbness on one side, sensitivity to light, and flashbacks and nightmares.  Subsequently, the Veteran was afforded a VA examination on September 1, 1985.  The Veteran filled out VA Form 21-2545, Report for Medical Examination for Disability Evaluation, prior to and as part of the examination.  In the report, he wrote "Ringing in Ears - 1969 [sic]" in the medical history section and "Ringing in Ears [sic]" in the present complaint section.  He signed the form and dated September 1, 1985.  

In the December 1985 rating decisions, the RO considered claims of service connection for residuals of sebaceous cyst, anxiety, psychosis, skin condition, arthritis, eye condition, circulatory condition, weight condition, numbness, Graves' disease, and PTSD.  The Veteran filed a notice of disagreement in February 1986, stating that he wished to appeal on the findings, but did not protest that ringing in ears was not considered.  

In March 1986, the RO issued a statement of the case, in which the issues of service connection for multiple disabilities and residuals of exposure to agent orange, including arthritis, eye condition, circulatory condition, skin condition, Graves' disease, weight condition, numbness, psychosis, anxiety, and PTSD.  Following the statement of the case, the Veteran filed a VA Form 9, but he did not mention his tinnitus problem at this time either.  Finally, in December 2007, the Veteran filed a statement in support of claim, where he requested to reopen his claim for service connection for PTSD and also claimed service connection for bilateral hearing loss and for "ringing in both ears."  The Board granted service connection for tinnitus in December 2010.  Subsequently, in January 2011, the RO assigned an effective date from the date of the Veteran's claim, December 12, 2007.  This decision became final since the Veteran did not submit a timely NOD as to the effective date assigned.  In March 2016, the Veteran requested an earlier effective date for his tinnitus retroactively to August 2, 1985.  

Specifically, the Veteran asserts that the issue of service connection for tinnitus should have been considered and included in the December 1985 rating decision and thus he is entitled to an earlier effective date of August 2, 1985, because he reported his tinnitus when he filled out the VA 21-2545 prior to the September 1985 VA examination.  

The Board notes that under Rudd v. Nicholson, there is no such thing as a free-standing claim for an earlier effective date.  Rudd v. Nicholson , 20 Vet. App. 296 (2006).  This means that once a claim becomes final (one year after notice of a rating decision is sent or the day a Board decision issues), the veteran may no longer file a claim for an earlier effective date.  Rather, the veteran must allege that clear and unmistakable error(CUE) was made in either the rating decision or Board decision. 

Here, the RO has considered the Veteran's March 2016 claim as a CUE claim and adjudicated the issue as such in the June 2016 rating decision. 

In general, a decision of a duly constituted rating agency (e.g., RO or the Board) will be final and binding upon all VA field offices as to conclusions based on evidence on file at the time and will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error (CUE). 38 C.F.R. § 3.104(a), 3.105(a), 20.1403 

To warrant revision of decision on the grounds of CUE, there must have been an error which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  That is "but for" the alleged error, the outcome would have been "manifestly different," a conclusion to which "reasonable minds could not differ."

A determination that a prior decision involved CUE involves all the following: 

(1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, see Fugo v. Brown, 6 Vet. App. 40 (1993); 

(2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and 

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

Here, the Veteran asserts that the issue of service connection for tinnitus should have been considered and included in the December 1985 rating decision and thus he is entitled to an earlier effective date of August 2, 1985, because he reported his tinnitus when he filled out the VA 21-2545 prior to the September 1985 VA examination.  

The Board finds that the error the Veteran alleges above is not a CUE under Ellington v. Nicholson, 22 Vet.App. 141 (2007), and thus, he is not entitled to an earlier effective date prior to December 2007.  

In Ellington, an appellant received a VA examination.  As a part of this examination, he completed and submitted VA Form 21-2545, Report for Medical Examination for Disability Evaluation.  In his response to Question 17 on the Form 21-2545, "PRESENT COMPLAINT," the appellant provided a list of his current symptoms.  The appellant later filed a claim for compensation for conditions associated with those symptoms and argued for an earlier effective date based on the reference to symptoms in the Form 21-2545.  The Court in Ellington held that a veteran does not file a claim for disability benefits by simply providing a list of his or her current symptoms in response to a VA medical examination questionnaire.  Ellington v. Nicholson, 22 Vet. App. 141, 142 (2007).  

Similarly, here, the Veteran listed his problem of ringing in his ears in his response to Question 17 in his Form 21-2545.  Further, as in Ellington, the Veteran never mentioned his tinnitus problem again until he filed the service connection claim for the first time in December 2007.  In this December 2007 application, the Veteran unambiguously distinguished his claim to reopen service connection for PTSD and his claims for service connection for hearing loss and tinnitus.  Therefore, the Board finds that the Veteran did not file a claim for service connection for tinnitus in September 1985; the filing date of the claim is December 12, 2007.  There was no claim filed and no CUE in not finding a claim was filed under the pertinent facts.

Since the evidence of record has no support for a finding of an earlier filing date for his tinnitus, the Veteran's claim for a CUE involving an effective date of December 12, 2007 for service connection for tinnitus is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C. § 5107.  

ORDER

As new and material evidence has been received, the claim of entitlement to service connection for thyroid condition, to include Graves' disease is reopened.  The appeal is allowed to this extent.  

Entitlement to an earlier effective date prior to December 12, 2007 for grant of service connection for tinnitus is denied. 


REMAND

A remand is required for the claim of service connection for a thyroid disorder because the Veteran should be afforded a VA examination to ascertain nature and etiology of his thyroid condition.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).

Here, medical evidence of record already shows that the Veteran has a current diagnosis of thyroid disorder.  Moreover, the November 2012 letter by a private physician states that the Veteran's thyroid condition started in 1967, within the presumptive period for endocrinopathies.  However, the Veteran's claims file does not contain sufficient competent medical evidence to decide the claim and as such, a VA examination evaluating the etiology of the Veteran's thyroid disorder is necessary in adjudicating his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  All attempts to obtain records should be documented in the claims file.

2. Thereafter schedule the Veteran for a VA examination to address the nature and etiology of his thyroid disorder.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that: (1) the Veteran's thyroid disorder was caused or aggravated by an event, injury, or disease during the Veteran's active service; (2) the Veteran's thyroid disorder was manifested to a compensable degree within one year since separation from service, and (3) whether the Veteran's thyroid condition was caused or aggravated by claimed in-service herbicide exposure.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.  Please reconcile or differentiate your opinion from others on file and provide the medical reasoning for the conclusions reached.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


